In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00065-CV
      ___________________________

         VICTOR DUNN, Appellant

                       V.

THE LANDING AT LITTLE ELM, Appellee


 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2019-00043-JP


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant’s brief was originally due on April 18, 2019. On that date, we

received the “(Temporary) Brief of Appellant,” which contained none of the

requisites listed in Texas Rule of Appellate Procedure 38.1.

       On April 23, 2019, we notified Appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, Appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). On May 10, 2019, Appellant filed a late response that was a

duplicate of his first temporary brief.

       Because Appellant has failed to file a compliant brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: May 16, 2019




                                            2